Citation Nr: 1748063	
Decision Date: 10/26/17    Archive Date: 11/03/17

DOCKET NO.  14-11 022	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to an effective date earlier than May 14, 2002, for the grant of service connection for ischemic heart disease and special monthly compensation based on being housebound for accrued benefit purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Shawkey, Counsel 


INTRODUCTION

The Veteran served on active duty from December 1966 to December 1968, and his service included a tour of duty in the Republic of Vietnam.  He died in March 2007.  The appellant is his widow.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  In July 2017, the appellant testified before the undersigned Veterans Law Judge via a video conference hearing.  A transcript of the hearing is of record.

This claim was processed using the Veterans Benefits Management System (VBMS) and Legacy Content Manager Documents (formerly Virtual VA) electronic claims file. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran initially filed a claim for service connection for heart problems on May 14, 2002; no earlier communication seeking entitlement to VA compensation benefits for a cardiac disability was received.

2.  The earliest indication that the Veteran was diagnosed as having cardiovascular disease is shown in VA treatment records that the AOJ received in May 2002, with notations dating the disability back to 1989.

3.  In November 2011, the RO awarded compensation benefits for cardiovascular disease and special monthly compensation based on being housebound on an accrued benefits basis, and assigned an effective date of May 14, 2002.


CONCLUSION OF LAW

An effective date earlier than May 14, 2002, is not warranted for the award of compensation benefits for cardiovascular disease and special monthly compensation based on being housebound on an accrued benefits basis.  38 U.S.C.A. §§ 5110, 5121 (West 2014); 38 C.F.R. §§ 3.400, 3.816, 3.1000 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Law and Regulations

Except as otherwise provided, the effective date for a grant of compensation will be the day following separation from active service or the date entitlement arose, if a claim is received within one year of separation.  38 U.S.C.A. § 5110 (a) (West 2014); 38 C.F.R. § 3.400 (b)(2)(ii) (2016).  Otherwise, the effective date of the award of an evaluation based on an original claim, a claim reopened after a final disallowance, or a claim for an increase will be the date of receipt of the claim or the date entitlement arose, whichever is later.  Id.  

If the award of compensation is due to a liberalizing change in the law or an administrative issue, the effective date of the award shall be fixed in accordance with the facts, but shall not be earlier than the date of the change in the law.  See 38 U.S.C.A. § 5110 (g); 38 C.F.R. §§ 3.400 (p), 3.114(a).  Ischemic heart disease (IHD), to include cardiovascular disease (CAD), was added to the list of diseases subject to service connection on a presumptive basis effective August 31, 2010. 

Notwithstanding the above law and regulations, there are exceptions which allow for retroactive payments.  If the claim is reviewed on the initiative of VA or by request of the Veteran/claimant within one year from the effective date of the law or VA issue, then the proper effective date is the same date the change of law went into effect.  38 C.F.R. § 3.114(a)(1).  If a claim is reviewed on the initiative of VA or by request of the Veteran/claimant more than one year after the effective date of the law, the effective date will be one year prior to the date of administrative review or Veteran/claimant request if the Veteran met all of the requirements for eligibility as of the date of the liberalizing law. 38 C.F.R. § 3.114 (a)(2), (3). 

Moreover, VA has promulgated special rules for the effective dates for the award of presumptive service connection based on exposure to herbicides, pursuant to orders of a United States District Court in the class action of Nehmer v. United States Department of Veterans Affairs.  See Nehmer v. United States Veterans Administration, 712 F. Supp. 1404 (N.D. Cal. 1989) (Nehmer I); Nehmer v. United States Veterans Administration, 32 F. Supp. 2d. 1175 (N.D. Cal. 1999) (Nehmer II); Nehmer v. Veterans Administration of the Government of the United States, 284 F.3d 1158 (9th Cir. 2002) (Nehmer III).

Specifically, a Nehmer "class member" is defined as a Vietnam Veteran who has a "covered herbicide disease."  Id.  The regulation as currently written defines a "covered herbicide disease" to include the diseases for which the Secretary of Veterans Affairs has established a presumption of service connection before October 1, 2002, pursuant to the Agent Orange Act of 1991.  The new diseases added to the list of presumptive disabilities in August 31, 2010, which includes IHD, are not technically part of 38 C.F.R. § 3.816 (b)(2).  Id; but see 75 Fed. Reg. 53, 202 (August 31, 2010).  Notwithstanding the language of 38 C.F.R. § 3.816, however, notice accompanying the issuance of the final August 31, 2010, rule specifically notes the Nehmer provisions apply to the newly covered diseases.  Id.  

If the "class member" and "covered herbicide disease" requirements are met, then the effective date will be the later of (1) the date of claim stemming from the original denial; or (2) the date the disability arose.  38 C.F.R. § 3.816 (c)(1)-(2). There are two exceptions to such rule:  (1) if the class member's claim was received within one year from the date of the class member's separation from service, the effective date of the award shall be the day following the date of the class member's separation from active service and (2) if there was no prior claim (either previously denied or currently pending), then the effective date of the award shall be determined in accordance with the general effective date regulations (i.e., 38 C.F.R. §§ 3.114  and 3.400). 38 C.F.R. § 3.816 (c)(3) & (4).  

Any communication or action, indicating intent to apply for one or more benefits under the laws administered by VA may be considered an informal claim but such informal claim must identify the benefit sought.  38 C.F.R. § 3.155 (a).

Facts and Discussion

The record shows that the Veteran initially filed a claim for service connection for disabilities unrelated to heart problems in 1997.  At that time, he filed a claim for service connection for right leg bullet wound fracture with residuals, bilateral hearing loss, an ulcer disability, and skin boils.  

In November 1997, the Veteran underwent VA muscle and audiological examinations.  The VA audiological report contains the Veteran's report that he had had two heart attacks and two bypass surgeries.  

On May 14, 2002, the AOJ received a claim from the Veteran for service connection for disabilities that included hypertension and heart problems.  The Agency of Original Jurisdiction (AOJ) denied this claim in November 2002.

The Veteran died in March 2007.  His Certificate of Death shows that he died from acute myocardial infarction, ischemic cardiomyopathy and renal failure.

Later in March 2007, the appellant submitted an Application for Dependency and Indemnity Compensation, Death Pension and Accrued Benefits by a Surviving Spouse or Child, Including Death Compensation if Applicable (VA Form 21-534).

In November 2011, the AOJ conducted a de novo review of the Veteran's claim for service connection for CAD under Nehmer and granted service connection for CAD and special monthly compensation based on being housebound on an accrued basis, effective May 14, 2002.  This is the date that the AOJ determined that the Veteran initially filed a claim for service connection for CAD.  

The appellant does not dispute that May 14, 2002, is the date that the Veteran initially filed a claim for service connection CAD.  However, she asserts that she is entitled to an effective date for accrued benefit purposes back to the initial date that he filed a claim for service-connection, in June 1997.  In this regard, she asserts that the Veteran was told by VA personnel in 1997 that he was not entitled to compensation benefits for CAD and that that is why he did not file a claim for service connection for his heart condition at that time.  More specifically, she testified before the Board in July 2017 that he was told that he could not file a claim for his heart disability, that the condition was not a service-related disability, and that there was no way to connect it to the "pesticides" or "whatever stuff" he had been exposed to.  See July 2017 Board hearing transcript page 4.  It is not clear from the appellant's assertions to whom the Veteran spoke in 1997; that is, whether he spoke to someone from the RO, from the VA medical center, or someone from the service organization that was representing him at the time.  See July 2017 Board hearing transcript page 6.  Moreover, it is not clear what he was actually told in 1997.  It is noteworthy to point out that the presumptive regulations regarding disabilities due to exposure to herbicides did not include ischemic heart disease in 1997.     

Regardless, whether the Veteran misconstrued what he was told in 1997 or was simply given bad advice, it does not change the outcome here.  This is in light of the fact that payments of monetary benefits from the Federal Treasury must be authorized by statute, notwithstanding incomplete or even erroneous information provided by others, including Government employees, and regardless of extenuating circumstances or claims of fairness.  See, e.g., Office of Personnel Management v. Richmond, 496 U.S. 414, 426, 110 L. Ed. 2d 387, 110 S. Ct. 2465 (1990); see also Shields v. Brown, 8 Vet. App. 346, 351 (1995) (holding that inaccurate advice does not create any legal right to benefits where such benefits are otherwise precluded.); McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (holding that erroneous advice given by a government employee cannot be used to estop the government from denying benefits).

Having determined May 14, 2002, as the earliest date of claim for ischemic heart disease, the next determination to be made is the date that entitlement to the disability arose.  With respect to the date of entitlement, the term "date entitlement arose" is not defined in the current statute or regulation.  However, it is the date when the claimant met the requirements for the benefits sought, which is determined on a "facts found" basis.  38 U.S.C.A. § 5110 (a); McGrath v. Gober, 14 Vet. App. 28, 35 (2000).  These "facts found" include the date the disability first manifested and the date entitlement to benefits was authorized by law and regulation.  See generally 38 C.F.R. § 3.400.  

Here, the first notation in the record regarding the Veteran's heart problems is found in the November 1997 VA audiological examination report which notes that the Veteran had a history of two heart attacks and two bypass grafts.  However, the earliest diagnosis of CAD is found in VA treatment records that the AOJ received in May 2002.  These records show that the Veteran reported for an intake examination in September 2001 to establish primary care and that he had CAD.  They also note that he underwent coronary artery bypass grafts in 1989 and 1995.  These records further show that the Veteran had been receiving private treatment for his cardiac problems.  Hence, even considering the Nehmer provisions here, the Veteran would not be entitled to an effective date prior to that assigned by the RO.    

While the Board is sympathetic to the appellant's contention, it is without authority to grant benefits simply because it might perceive the result to be equitable.  See 38 U.S.C.A. §§ 503, 7104.  The Board again observes that no equities, no matter how compelling, can create a right to payment which has not been provided for by Congress.  VA regulations simply do not provide a remedy under this theory of equity.

Accordingly, this appeal must be denied because the RO has already assigned the earliest possible effective date provided by law.


ORDER

Entitlement to an effective date earlier than May 14, 2002, for the grant of service connection for ischemic heart disease and special monthly compensation based on being housebound for accrued benefit purposes is denied.



____________________________________________
ANTHONY C. SCIRÉ, JR.
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


